
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT


        THIS AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this
"Agreement"), effective as of August 20, 2007, is made by and among VWR
Funding, Inc., a Delaware corporation (the "Company"), Madison Dearborn Partners
V-B, L.P., a Delaware limited partnership (the "MDCP Advisor") and Avista
Capital Holdings, L.P., a Delaware limited partnership (the "Avista Advisor" and
together with the MDCP Advisor, the "Advisors")

        WHEREAS, the Company and the MDCP Advisor entered into that certain
Management Services Agreement, dated June 29, 2007 (the "Original Agreement"),
pursuant to which the Company retained the MDCP Advisor to perform certain
services for the Company and certain of its affiliates and subsidiaries;

        WHEREAS, the Company and the MDCP Advisor desire to amend the Original
Agreement to (i) add the Avista Advisor as a party and (ii) amend the fee
structure pursuant to Section 6; and

        WHEREAS, on the terms and subject to the conditions contained in this
Agreement, the Company desires to obtain certain management and consulting
services from the Advisors and the Advisors desire to perform such services for
the Company.

        NOW, THEREFORE, in consideration of the premises and the respective
mutual agreements, covenants, representations and warranties contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

        1.    Appointment of Each Advisor.    

        (a)   The Company appoints each Advisor and each Advisor accepts
appointment on the terms and conditions provided in this Agreement as an advisor
to the Company and its subsidiaries and its direct and indirect parent companies
(collectively, the "VWR Group"), including any other corporations or other
entities hereafter formed or acquired by any member of the VWR Group to engage
in any business. The parties expressly acknowledge that (i) the MDCP Advisor is
an affiliate of Madison Dearborn Capital Partners V-A, L.P., a Delaware limited
partnership ("MDCP V-A"), Madison Dearborn Capital Partners V-C, L.P., a
Delaware limited partnership ("MDCP V-C"), and Madison Dearborn Capital Partners
V Executive-A, L.P., a Delaware limited partnership ("MDCP Executive" and,
together with MDCP V-A and MDCP V-C, the "MDCP Sponsors") and (ii) the Avista
Advisor is an affiliate of Avista Capital Partners, L.P., a Delaware limited
partnership and ACP—VWR Holdings LLC, a Delaware limited liability company (the
"Avista Sponsors" and together with the MDCP Sponsors, the "Sponsors"), and that
the Sponsors are equityholders in the Company's ultimate parent company,
Varietal Distribution Holdings, LLC, a Delaware limited liability company
("Holdings"). Additionally, the parties expressly acknowledge that principals of
the Sponsors currently serve as members of the Board of Directors of the Company
(the "Board") and/or members of the board of directors (or board of managers, as
applicable) of the other companies in the VWR Group. It is understood that each
Advisor's rights and obligations hereunder shall be independent of the
relationship between the Company and the Sponsors and the respective boards of
directors (or managers, as applicable) of the Company and the other members of
the VWR Group, and that, in performing their services hereunder, each Advisor is
not acting in the capacity of an equityholder of Holdings or any of its
subsidiaries or a member of the board of directors (or managers, as applicable)
of the Company or any other member of the VWR Group.

        (b)   The parties acknowledge and agree that (i) all obligations of the
MDCP Advisor and the Avista Advisor hereunder shall be several, not joint, in
nature, (ii) each of the MDCP Advisor and the Avista Advisor is deemed to be
acting independently and separately from the other hereunder and the Advisors
shall not be required to or be deemed to be acting together, (iii) neither of
the MDCP Advisor nor the Avista Advisor is responsible for any action, omission,
obligation, breach or liability of the other hereunder and (iv) nothing in this
Agreement shall be deemed or construed to create a partnership or joint venture
between the MDCP Advisor and the Avista Advisor.

--------------------------------------------------------------------------------




        2.    Board of Directors Supervision.    The activities of each Advisor
to be performed under this Agreement shall be subject to the supervision of the
Board and subject to reasonable policies not inconsistent with the terms of this
Agreement adopted by the Board and in effect from time to time. Where not
required by applicable law or regulation, each Advisor shall not require the
prior approval of the Board to perform its duties under this Agreement.
Notwithstanding the foregoing, each Advisor shall not have the authority to bind
the Company or any other member of the VWR Group, and nothing contained herein
shall be construed to create an agency relationship between the Company or any
other member of the VWR Group and any Advisor.

        3.    Services of Each Advisor.    Subject to any limitations imposed by
applicable law or regulation, each Advisor shall render or cause to be rendered
management, consulting and financial services to the Company and the other
members of the VWR Group as requested from time to time by the Board and agreed
to by such Advisor, which services may include advice and assistance concerning
any and all aspects of the operations, planning and financing of the Company and
the other members of the VWR Group and conducting relations on behalf of the
Company or the other members of the VWR Group with accountants, attorneys,
financial advisors and other professionals. Each Advisor shall provide and
devote to the performance of this Agreement such employees, affiliates and
agents of such Advisor as such Advisor shall deem appropriate to the furnishing
of the services hereunder. In addition, each Advisor shall, as requested by the
Board and agreed to by such Advisor, render advice and expertise in connection
with any acquisitions or dispositions undertaken by the Company or the other
members of the VWR Group.

        4.    Reimbursement of Expenses; Independent Contractor.    All
obligations or expenses incurred by each Advisor in the performance of its
duties under this Agreement shall be for the account of, on behalf of, and at
the expense of the Company, and all such expenses shall be promptly reimbursed
by the Company. Neither Advisor shall be obligated to make any advance to or for
the account of the Company or any other member of the VWR Group or to pay any
sums, except out of funds held in accounts maintained by the Company or any
other member of the VWR Group, nor shall either Advisor be obligated to incur
any liability or obligation for the account of the Company or any other member
of the VWR Group. The Company shall reimburse each Advisor by wire transfer of
immediately available funds for any amount paid by such Advisor, which shall be
in addition to any other amount payable to such Advisor under this Agreement.
Each Advisor shall be an independent contractor, and nothing in this Agreement
shall be deemed or construed to (i) create a partnership or joint venture
between the Company or any other member of the VWR Group and either Advisor,
(ii) cause either Advisor to be responsible in any way for the debts,
liabilities or obligations of the Company or any other party, or (iii) cause
either Advisor or any of its respective employees to be officers, employees or
agents of the Company or any other member of the VWR Group.

        5.    Other Activities of Each Advisor; Investment Opportunities.    The
Company acknowledges and agrees that (i) neither the MDCP Advisor nor any of the
MDCP Advisor's respective employees, officers, directors, affiliates or
associates (collectively, the "MDCP Advisor Group") and (ii) neither the Avista
Advisor nor any of the Avista Advisor's respective employees, officers,
directors, affiliates or associates (collectively, the "Avista Advisor Group"
and with the MDCP Advisor Group, each a "Advisor Group") shall be required to
devote full time and business efforts to the duties of each Advisor specified in
this Agreement, but instead shall devote only so much of such time and efforts
as such Advisor reasonably deems necessary. The Company further acknowledges and
agrees that members of each Advisor Group are engaged in the business of
investing in, acquiring and/or managing businesses for their own account, for
the account of their affiliates and associates and for the account of other
unaffiliated parties, and understands that each Advisor plans to continue to be
engaged in such business (and other business or investment activities) during
the term of this Agreement. Neither Advisor makes any representations or
warranties, express or implied, in respect of the services to be provided by
either Advisor Group. Except as each Advisor may otherwise agree in writing
after the

2

--------------------------------------------------------------------------------




date hereof: (a) each member of each Advisor Group shall have the right to, and
shall have no duty (contractual or otherwise) not to, directly or indirectly
(i) engage in the same or similar business activities or lines of business as
the members of the VWR Group or (ii) do business with any client or customer of
the members of the VWR Group; (b) no member of either Advisor Group shall be
liable to any member of the VWR Group for breach of any duty (contractual or
otherwise) by reason of any such activities or of such member's participation
therein; and (c) in the event that any member of either Advisor Group acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for any member of the VWR Group, on the one hand, and such member of
such Advisor Group, on the other hand, or any other person or entity, no member
of such Advisor Group shall have any duty (contractual or otherwise) to
communicate or present such corporate opportunity to the Company or any other
member of the VWR Group, and, notwithstanding any provision of this Agreement to
the contrary, no member of either Advisor Group shall be liable to any member of
the VWR Group for breach of any duty (contractual or otherwise) by reason of the
fact that any member of such Advisor Group directly or indirectly pursues or
acquires such opportunity for itself, directs such opportunity to another person
or entity, or does not present such opportunity to any member of the VWR Group.
In no event will any member of either Advisor Group be liable to any member of
the VWR Group for any indirect, special, incidental or consequential damages,
including lost profits or savings, whether or not such damages are foreseeable,
or in respect of any liabilities relating to any third party claims (whether
based in contract, tort or otherwise) other than for claims relating to the
services which may be provided by the Advisors hereunder (subject to Section 8
hereof).

        6.    Compensation of Advisors.    

        (a)   In consideration of the management, consulting and financial
services to be rendered, the Company will pay (i) to the MDCP Advisor in cash an
annual base management and consulting fee equal to $1,860,000 (the "MDCP
Consulting Fee") and (ii) to the Avista Advisor in cash an annual base
management and consulting fee equal to $140,000 (the "Avista Consulting Fee" and
collectively with the MDCP Consulting Fee, the "Consulting Fees"), in each case
payable in advance in equal quarterly installments on the 1st day of each
calendar quarter in each year; provided, that if the Avista Sponsors cease to
have the right to designate a representative of the board of managers of
Holdings pursuant to the Unit Purchase Agreement, dated as of the date hereof,
between the MDCP Sponsors and the Avista Sponsors (the "Avista Unit Purchase
Agreement"), (i) the Avista Advisor shall no longer have the right to receive
the Avista Consulting Fee and (ii) the MDCP Consulting Fee shall be increased to
$2,000,000 per year, payable by the Company pursuant to this Section 6(a). The
next quarterly installment under this Agreement is due and payable on October 1,
2007. The payment by the Company of the Consulting Fees hereunder is subject to
the applicable restrictions contained in the Company's and its subsidiaries'
debt financing agreements. If any such restrictions prohibit the payment of any
installment of the Consulting Fees, such Consulting Fees installment shall
accrue and the Company shall make such installment payment as soon as it is
permitted to do so under such restrictions, plus pay interest thereon from the
due date of such installment before giving effect to such restriction to the
date of payment at an interest rate of 10% per annum. If the Company or other
members of the VWR Group acquire or enter into any additional business
operations after the date of this Agreement (each, an "Additional Business"),
the Board (in accordance with Section 6.6 of Holdings' Limited Liability Company
Agreement) and each Advisor will, prior to the acquisition or prior to entering
into the business operations, in good faith, determine whether and to what
extent the Consulting Fees should be increased as a result thereof. Any increase
will be evidenced by a written supplement to this Agreement signed by the
Company and each Advisor.

        (b)   Additionally, affiliates of the MDCP Sponsors entered into that
certain Agreement and Plan of Merger (as amended, the "Merger Agreement"), dated
as of May 2, 2007, by and among Holdings, Varietal Distribution Merger
Sub, Inc., a Delaware corporation and subsidiary of Holdings ("Merger Sub"), and
the Company, pursuant to which, on June 29, 2007, Merger Sub merged with and
into the

3

--------------------------------------------------------------------------------




Company with the Company continuing as the surviving corporation (the "Merger
Transaction"). For services performed by the MDCP Advisor in connection with the
arrangement of the debt financing with respect to the Merger Transaction and
related transactions, the Company paid to the MDCP Advisor a transaction fee in
cash in the amount of $35.625 million.

        (c)   At the time of any equity financing for Holdings, the Company or
any of their respective subsidiaries prior to a Public Offering (as defined in
Holdings' Limited Liability Company Agreement) that occurs after the date hereof
and that is (i) provided by the MDCP Sponsors or their affiliates, the Company
shall pay to the MDCP Advisor in cash a placement fee equal to two and one-half
percent (2.5%) of the gross amount of such equity financing provided by the MDCP
Sponsors or their affiliates or (ii) provided by the Avista Sponsors or their
affiliates, the Company shall pay to the Avista Advisor in cash a placement fee
equal to two and one-half percent (2.5%) of the gross amount of such equity
financing provided by the Avista Sponsors or their affiliates.

        (d)   Any payment pursuant to this Section 6 shall be made in cash by
wire transfer(s) of immediately available funds to or among one or more accounts
as designated from time to time by each Advisor to the Company in writing. If
any individual payment to either Advisor pursuant to this Section 6 would be
less than $10,000, then such payment shall be held by the Company until the
first to occur of (i) such time as the aggregate of such payments equals or
exceeds $10,000, and (ii) the effective date of the termination of this
Agreement, at which time such held amount shall be paid in full.

        7.    Term.    This Agreement shall commence effective as of the date
hereof and shall remain in effect (i) with respect to the MDCP Advisor, until
the date on which none of the MDCP Sponsors nor any of their respective
affiliates hold directly or indirectly any equity securities of Holdings or its
successors and (ii) with respect to the Avista Advisor, until the date on which
the Avista Sponsors cease to have the right to designate a representative of the
board of managers of Holdings pursuant to the Avista Unit Purchase Agreement. In
addition, an Advisor may terminate this Agreement with respect to that Advisor
only at any time upon written notice to the Company and the other Advisor, such
termination to be effective upon the Company's receipt of such written notice.
No termination of this Agreement, whether pursuant to this Section 7 or
otherwise, shall affect the Company's obligations with respect to the fees,
costs and expenses incurred by either Advisor in rendering services hereunder
and not reimbursed by the Company as of the effective date of such termination.

        8.    Liability.    No member of either Advisor Group (including any
person or entity acting for or on behalf of either Advisor) shall be liable for
any mistakes of fact, errors of judgment, or losses sustained by the Company,
any other members of the VWR Group, any members of the other Advisor Group or
for any acts or omissions of any kind (including acts or omissions of the
Advisor related to such Advisor Group or the other Advisor), except to the
extent caused by intentional misconduct of such Advisor as finally determined by
a court of competent jurisdiction. The provisions of this Section 8 shall
survive the termination of this Agreement and remain binding and in effect.

        9.    Indemnification of Advisors.    The Company and the other members
of the VWR Group hereby agree to jointly and severally indemnify and hold
harmless each Advisor and its respective present and future officers, directors,
affiliates, employees and agents ("Indemnified Parties") from and against all
losses, claims, liabilities, suits, costs, damages and expenses (including
attorneys' fees) arising from their performance of services hereunder. The
Company and the other members of the VWR Group further agree to reimburse the
Indemnified Parties on a monthly basis for any cost of defending any action or
investigation (including attorneys' fees and expenses), subject to an
undertaking from such Indemnified Party to repay the Company if such party is
determined not to be entitled to such indemnity. The provisions of this
Section 9 shall survive the termination of this Agreement and remain binding and
in effect.

4

--------------------------------------------------------------------------------




        10.    Assignment.    Without the consent of the MDCP Advisor, the
Company shall not assign, transfer or convey any of its rights, duties or
interest under this Agreement, nor shall it delegate any of the obligations or
duties required to be kept or performed by it hereunder. Neither Advisor shall
assign, transfer or convey any of its rights, duties or interest under this
Agreement, nor shall it delegate any of the obligations or duties required to be
kept or performed by it under this Agreement, except that such Advisor may
transfer its rights and delegate its obligations hereunder to one of its
affiliates.

        11.    Notices.    All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (i) delivered
personally to the recipient, (ii) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 5:00 p.m. Chicago, Illinois time on a
business day, and otherwise on the next business day, (iii) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) received via electronic mail by the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if received via electronic mail before 5:00 p.m.
Chicago, Illinois time on a business day, and otherwise on the next business day
after such receipt. Such notices, demands, and other communications shall be
sent to the address for such recipient indicated below:

  If to the Company:   VWR Funding, Inc.
1310 Goshen Parkway
PO Box 2656
West Chester, Pennsylvania 19380
Facsimile: (610) 701-9896
Telephone: (610) 719-7072
Electronic mail: George_VanKula@vwr.com
Attention: George Van Kula, Esq.
 
If to the MDCP Advisor:
 
Madison Dearborn Partners V-B, L.P.
Three First National Plaza
38th Floor
Chicago, Illinois 60602
Facsimile: (312) 895-1056
Telephone: (312) 895-1000
Electronic mail: mtresnowski@MDCP.com
Attention: General Counsel
 
 
 
with copies to (which shall not constitute notice):
 
 
 
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Facsimile: (312) 861-2200
Telephone: (312) 861-2000
Electronic mail: sperl@kirkland.com;
                           mfennell@kirkland.com
Attention: Sanford E. Perl, P.C.
                 Mark A. Fennell        


5

--------------------------------------------------------------------------------




 
If to the Avista Advisor
 
Avista Capital Holdings, LP
65 East 55th Street, 18th Floor
New York, NY 10022
Facsimile: (212) 593-6959
Electronic mail: dean@avistacap.com;
                           silbert@avistacap.com
Attention: Thompson Dean
                 Ben Silbert
 
 
 
with copies to (which shall not constitute notice):
 
 
 
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Facsimile: (212) 446-4900
Telephone: (212) 446-4800
Electronic mail: avanschie@kirkland.com
Attention: Adrian van Schie

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

        12.    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal, or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.

        13.    No Waiver.    The failure by any party to exercise any right,
remedy or elections herein contained or permitted by law shall not constitute or
be construed as a waiver or relinquishment for the future exercise of such
right, remedy or election, but the same shall continue and remain in full force
and effect. All rights and remedies that any party may have at law, in equity or
otherwise upon breach of any term or condition of this Agreement, shall be
distinct, separate and cumulative rights and remedies and no one of them,
whether exercised or not, shall be deemed to be in exclusion of any other right
or remedy.

        14.    Amendment.    The provisions of this Agreement may be amended or
modified only with the prior written consent of the Company, the MDCP Advisor
and the Avista Advisor.

        15.    Entire Agreement.    The Original Agreement is hereby amended and
restated on the terms and conditions set forth herein. This Agreement contains
the entire agreement between the parties hereto with respect to the matters
herein contained and any agreement hereafter made shall be ineffective to effect
any change or modification, in whole or in part, unless such agreement is in
writing and signed pursuant to Section 14.

        16.    Applicable Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Illinois, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Illinois or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Illinois.

        17.    MUTUAL WAIVER OF JURY TRIAL.    BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND

6

--------------------------------------------------------------------------------




ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING
THE COMPANY) HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES
HERETO, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES
HEREUNDER.

        18.    Successors.    This Agreement and all the obligations and
benefits hereunder shall inure to the successors and permitted assigns of the
parties.

        19.    Counterparts.    This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

        20.    Confidentiality.    The Company may not disclose the terms of
this Agreement except as may be required by applicable law or the rules of any
exchange on which the Company or its affiliates' securities are traded.

*    *    *    *

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Management Services Agreement to be executed and delivered as of the
date first above written.

    VWR FUNDING, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
MADISON DEARBORN PARTNERS V-B, L.P.
 
 
By:
 
Madison Dearborn Partners, LLC     Its:   General Partner
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
AVISTA CAPITAL HOLDINGS, L.P.     By:   Avista Capital, Inc.     Its:   General
Partner
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:
Its:    

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
